DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III: Figures 9 – 10C (Claims 1 – 4, 8, 9 and 11) in the reply filed on April 20, 2022 is acknowledged.  Accordingly, claims 5 – 7 and 10 are withdrawn, and claims 1 – 4, 8, 9 and 11 are subject to examination.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0003] and [0005] refer to a piece of prior art as “PTL 1”, which should be replaced with “Japanese Unexamined Patent Publication No. 20078-239698”.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  The phrase “at least one of boundaries between the first region and the second region is formed at a downstream side of the catalyst and at least one of the boundaries” at lines 3 – 4 should be replaced with “at least one boundary between the first region and the second region is formed at a downstream side of the catalyst and at least one boundary”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashita (U.S. Patent Application Publication No. US 2018/0073458 A1).

    PNG
    media_image1.png
    547
    643
    media_image1.png
    Greyscale

Regarding claim 1, Hayashita discloses an exhaust purification device of an internal combustion engine comprising a catalyst (20) arranged in an exhaust passage (19) and able to store oxygen (Figure 1; paragraphs [0037] and [0042]); and an electronic control unit (31) configured to control an air-fuel ratio of inflowing exhaust gas flowing into the catalyst (20) (Figure 1; paragraphs [0038] and [0053] – [0057]), wherein the electronic control unit (31) is configured to perform a distribution forming control controlling the air-fuel ratio of the inflowing exhaust gas (Figure 5; paragraphs [0061] – [0069]).
Hayashita discloses all of the structural limitations of claim 1.  The remaining limitations, “so that in the catalyst, a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three” is functional language which describes how the catalyst would operate after the distribution forming control is performed.  As disclosed in the subject specification, the alternating first and second regions are created when the distribution forming control is performed, which includes alternately performing rich air-fuel ratio control and lean air-fuel ratio control (paragraphs [0054] – [0060] and [0126]; claim 4).  Hayashita discloses alternately performing rich air-fuel ratio control and lean air-fuel ratio control, which cause the oxygen storage amount of the catalyst to alternative between an amount above a predetermined value and an amount below the predetermined value (paragraphs [0059] – [0069]; Figure 5).  Merely by shortening the frequency of alternating between rich and lean air-fuel ratio control, the process described in Hayashita would result in the catalyst having a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three as claimed in claim 1.  As all of the structural limitation of claim 1 are disclosed by Hayashita, the distribution forming control of Hayashita is capable of establishing in the catalyst a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the distribution forming control of Hayashita is capable of establishing in the catalyst a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three, Hayashita discloses all of the limitations of claim 1.
Regarding claim 2, Hayashita further discloses wherein the electronic control unit (31) is configured to perform the distribution forming control so that there are boundaries between the first regions and the second regions (See annotated Figure 5 above).  As noted above, Hayashita is capable of establishing in the catalyst a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three as claimed in claim 1.  When operating in such a manner, the catalyst would include at least one of boundaries between the first region and the second region is formed at a downstream side of the catalyst and at least one of the boundaries is formed at an upstream side of the catalyst.
Regarding claim 3, Hayashita further discloses wherein the total number of the first region and the second region formed by the distribution forming control is equal to or greater than four (Figure 5; Hayashita shows 4 changes of the air-fuel ratio from rich to lean to rich to lean.  Thus, Hayashita is capable of operating such that the total number of the first region and the second region formed by the distribution forming control is equal to or greater than four).
Regarding claim 4, Hayashita discloses wherein in the distribution forming control, the electronic control unit (31) is configured to alternately perform a rich air-fuel ratio control making the air-fuel ratio of the inflowing exhaust gas richer than a stoichiometric air-fuel ratio and a lean air-fuel ratio control making the air-fuel ratio of the inflowing exhaust gas leaner than the stoichiometric air-fuel ratio so that an amount of fluctuation of oxygen of the catalyst during each air-fuel ratio control gradually becomes smaller (paragraphs [0059] – [0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashita.
Regarding claim 11, Hayashita discloses a catalyst (20) arranged in an exhaust passage (19) and able to store oxygen (Figure 1; paragraphs [0037] and [0042]).  
Hayashita discloses the claimed invention except for a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three.  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hayashita to include a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three.  Hayashita discloses alternately performing rich air-fuel ratio control and lean air-fuel ratio control, which cause the oxygen storage amount of the catalyst to alternative between an amount above a predetermined value and an amount below the predetermined value (paragraphs [0059] – [0069]; Figure 5), and alternates between rich and lean air-fuel ratios at least three times (Figure 5)..  Merely by shortening the frequency of alternating between rich and lean air-fuel ratio control, the process described in Hayashita would result in the catalyst having a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three as claimed in claim 11.  It would have been obvious to modify Hayashita to include a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three, as such a modification is merely the result of shortening the frequency of the air-fuel ratio alternating, and the results of such a modification would have been predictable, namely, maintaining the oxygen storage ability of the catalyst at a high level (paragraph [0003]).
As noted above with regard to claim 1, when the catalyst of Hayashi is in use, the distribution forming control of Hayashita is capable of establishing in the catalyst a first region with an oxygen storage amount of equal to or greater than a predetermined value and a second region with an oxygen storage amount of less than the predetermined value are alternately formed along an axial direction of the catalyst, and a total number of the first region and the second region formed by the distribution forming control is equal to or greater than three.  Thus, Hayashita discloses the catalyst as claimed in claim 11.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 8 and 9 are objected to because none of the cited references either alone or in combination disclose the combination of limitations as claimed.  Regarding claim 8, the references fail to disclose wherein the electronic control unit is configured to calculate an amount of feed of a reducing agent to the catalyst during the rich air-fuel ratio control and end the rich air-fuel ratio control when the amount of feed of the reducing agent has reached a predetermined amount, and calculate an amount of feed of an oxygen to the catalyst during the lean air-fuel ratio control and end the lean air-fuel ratio control when the amount of feed of the oxygen has reached a predetermined amount in combination with the remaining claim limitations.  Regarding claim 9, the references fail to disclose wherein the electronic control unit is configured to calculate a degree of deterioration of the catalyst and set a target air-fuel ratio of the inflowing exhaust gas during the rich air-fuel ratio control and a target air-fuel ratio of the inflowing exhaust gas during the lean air-fuel ratio control based on the degree of deterioration in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Accordingly, claims 1 – 4 and 11 are rejected, claims 8 and 9 are objected to, and claims 5 – 7 and 10 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746